Exhibit 99.2 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) INTRODUCTION This discussion and analysis of financial position, results of operations and cash flows ("MD&A") of Entrée Gold Inc. (the "Company") should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2011 (the "Annual Financial Statements").Additional information relating to the Company, including the Company’s Annual Information Form dated March 29, 2012 (the "AIF") is available on SEDAR at www.sedar.com. The effective date of this MD&A is May 11, 2012. The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America ("US GAAP"). In this MD&A, all dollar amounts are expressed in United States dollars, unless otherwise specified as "Cdn $" or "C$" for Canadian dollars or "A$" for Australian dollars.All references to "common shares" mean common shares in the capital stock of the Company. As used in this MD&A, the terms "we", "us", "our" and "Entrée" mean Entrée Gold Inc. and/or one or more of the Company’s wholly-owned subsidiaries. Robert Cann, P.Geo., Entrée’s Vice-President, Exploration and a Qualified Person as defined by National Instrument 43-101 – Standards of Disclosure for Mineral Projects ("NI 43-101"), has approved this MD&A. CORPORATE INFORMATION Our corporate headquarters are located in Vancouver, British Columbia, Canada.Field operations are conducted out of local offices in Mongolia and the United States.Entrée is primarily focused on exploring its principal properties in Nevada and Mongolia. LISTING OF COMMON STOCK ON OTHER STOCK EXCHANGES Trading of the Company’s common shares commenced on the NYSE Amex effective July 18, 2005, under the trading symbol "EGI". On April 24, 2006, the Company’s common shares began trading on the Toronto Stock Exchange and discontinued trading on the TSX Venture Exchange.The trading symbol remained "ETG". The Company is also traded on the Frankfurt Stock Exchange, under the trading symbols "EKA" and "WKN 121411". OVERVIEW We are an exploration stage resource company engaged in exploring mineral resource properties.We have interests in development and exploration properties in Mongolia, the United States, Australia and Peru.Our two principal assets are our interest in the Lookout Hill property in Mongolia and our Ann Mason copper-molybdenum project in Nevada. The Lookout Hill property includes the Hugo North Extension copper-gold and the Heruga copper-gold-molybdenum deposits, which host indicated and inferred mineral resources.The indicated resource at Hugo North Extension includes a probable reserve, which is included in the first lift (Lift 1) of the underground block cave operation.Lift 1 is expected to generate first development production as early as 2015.A second lift for the underground block cave operation, including additional resources from the Hugo North Extension, has been proposed but has not yet been modeled within the existing mine plan. The Ann Mason Project includes the Ann Mason deposit, which hosts indicated and inferred mineral resources.Entrée is expecting to release a Preliminary Economic Assessment ("PEA") on the Ann Mason Project in the second half of 2012. The following is an overview of our two principal assets. 1 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) MONGOLIA – LOOKOUT HILL The Lookout Hill property in the South Gobi region of Mongolia is comprised of two mining licences, Shivee Tolgoi and Javhlant, granted by the Mineral Resources Authority of Mongolia in October 2009.Shivee Tolgoi and Javhlant completely surround Oyu Tolgoi LLC’s ("OTLLC") Oyu Tolgoi mining licence and host the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit, respectively.These deposits are located within a land area that is subject to a joint venture between Entrée and OTLLC (the "Entrée-OTLLC Joint Venture").OTLLC is owned 66% by Ivanhoe Mines Ltd. (“Ivanhoe Mines”) and 34% by the Government of Mongolia (through Erdenes Oyu Tolgoi LLC). The Shivee Tolgoi and Javhlant mining licences are divided between Entrée and the Entrée-OTLLC Joint Venture as follows: · The Entrée-OTLLC Joint Venture covers 39,807 hectares consisting of the eastern portion of Shivee Tolgoi and all of the Javhlant mining licence (the "Joint Venture Property").The Joint Venture Property is contiguous with, and on three sides (to the north, east and south) surrounds OTLLC’s Oyu Tolgoi mining licence.The Joint Venture Property hosts the Hugo North Extension deposit and the Heruga deposit. · The portion of the Shivee Tolgoi mining licence outside of the Joint Venture Property ("Shivee West") covers an area of 35,173 hectares. Shivee West is 100% owned by Entrée but is subject to a first right of refusal by OTLLC. The illustration below depicts the different areas of Lookout Hill: 2 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) Entrée-OTLLC Joint Venture In October 2004, the Company entered into an arm’s-length Equity Participation and Earn-In Agreement (the "Earn-In Agreement") with Ivanhoe Mines.Under the Earn-In Agreement, Ivanhoe Mines agreed to purchase equity securities of the Company, and was granted the right to earn an interest in the Joint Venture Property.Most of Ivanhoe Mines’ rights and obligations under the Earn-In Agreement,including its right of first refusal on Shivee West,were subsequently assigned by Ivanhoe Mines to what was then its wholly-owned subsidiary, OTLLC.The Government of Mongolia subsequently acquired from Ivanhoe Mines a 34% interest in OTLLC, which is also the title holder of the Oyu Tolgoi mining licence, illustrated in the map above. OTLLC undertook an exploration program which established the presence of two significant resources on the Joint Venture Property: the Hugo North Extension deposit immediately to the north of the Oyu Tolgoi mining licence and the Heruga deposit immediately to the south of the Oyu Tolgoi mining licence. On June 30, 2008, OTLLC gave notice that it had completed its earn-in obligations by expending a total of $35 million on exploration on the Joint Venture Property.OTLLC earned an 80% interest in all minerals extracted below asub-surface depth of 560 metres from the Joint Venture Property and a 70% interest in all minerals extracted from surface to a depth of 560 metres from the Joint Venture Property.In accordance with the Earn-In Agreement, Entrée and OTLLC formed the Entrée-OTLLC Joint Venture on terms annexed to the Earn-In Agreement. Under the terms of the Entrée-OTLLC Joint Venture, Entrée may be carried through to production, at its election, by debt financing from OTLLC with interest accruing at OTLLC’s actual cost of capital or prime +2%, whichever is less, at the date of the advance.Debt repayment may be made in whole or in part from (and only from) 90% of monthly available cash flow arising from sale of Entrée’s share of products.Such amounts will be applied first to payment of accrued interest and then to repayment of principal.Available cash flow means all net proceeds of sale of Entrée’s share of products in a month less Entrée’s share of costs of operations for the month. At March 31, 2012, Ivanhoe Mines owned approximately 10.7% of the Company’s issued and outstanding shares, which it acquired pursuant to the Earn-In Agreement. Investment by Rio Tinto in Entrée and Ivanhoe Mines In June 2005, following the announcement in May 2005 of the discovery of high grade mineralization at Hugo North Extension, Rio Tinto Exploration Canada Inc. (formerly Kennecott Canada Exploration Inc.), a subsidiary of Rio Tinto plc (together with its subsidiaries, "Rio Tinto") took part in a private placement in the Company and became its largest shareholder. The terms of the equity participation agreement provide that in the event the Company undertakes an equity financing, Rio Tinto has a pre-emptive right to maintain its ownership percentage in the Company. Following Rio Tinto’s investment in the Company in June 2005, Rio Tinto acquired through a series of transactions approximately 49% of Ivanhoe Mines’ issued and outstanding shares as at December 31, 2011.Rio Tinto’s ownership interest in Ivanhoe Mines was capped at 49% until January 18, 2012, pursuant to a Heads of Agreement dated December 8, 2010 (the "Heads of Agreement").On January 24, 2012, Rio Tinto announced that it had purchased an additional 15.1 million shares of Ivanhoe Mines thereby increasing its ownership interest to 51%.At that time, Rio Tinto was deemed to have acquired indirect beneficial ownership over the common shares of the Company held by Ivanhoe Mines.When combined with the common shares of Entrée already beneficially owned by Rio Tinto, at March 31, 2012, Rio Tinto beneficially owned approximately 23.6% of the Company’s issued and outstanding shares. 3 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) Heads of Agreement Among other things, the Heads of Agreement between Ivanhoe Mines and Rio Tinto provides for the management structure of OTLLC and the project management structure of the Oyu Tolgoi mining complex.Under the Heads of Agreement, Rio Tinto is entitled to appoint three of the nine directors of OTLLC (with Ivanhoe Mines appointing three and the Government of Mongolia appointing three) and Rio Tinto assumes management of the building and operation of the Oyu Tolgoi mining complex, which includes the Heruga and Hugo North Extension deposits on the Joint Venture Property.Ivanhoe Mines will continue to directly manage ongoing exploration on the licences outside of the projected life-of-mine area, including the balance of the Joint Venture Property. On April 18, 2012, Rio Tinto announced that it had signed an agreement with Ivanhoe Mines under which Rio Tinto has agreed to support and provide certain elements of a comprehensive funding package that will underpin the development of the Oyu Tolgoi mining complex.The parties also agreed that a new thirteen-member board of directors of Ivanhoe Mines would be formed, comprised of eleven Rio Tinto-nominated directors (six of which will be independent) and two directors nominated by Robert Friedland, (one of which will be independent).Certain senior executives of Ivanhoe Mines, including the Chief Executive Officer and Chief Financial Officer, also resigned and were subsequently replaced by Rio Tinto nominees. On April 18, 2012 Ivanhoe Mines announced that overall construction of the first phase of the Oyu Tolgoi mining complex was 77.9% complete at the end of March 2012, and that construction remains on track to meet the targeted start of initial production in the third quarter of 2012. Investment Agreement and Integrated Development Plan In October 2009, Ivanhoe Mines, OTLLC and Rio Tinto signed an Investment Agreement with the Mongolian Government.The Investment Agreement took legal effect on March 31, 2010, and specifies that the Government of Mongolia will own 34% of the shares of OTLLC (and by extension, 34% of OTLLC’s interest in the Joint Venture Property) through its subsidiary Erdenes Oyu Tolgoi LLC.The Investment Agreement regulates the relationship among these parties and stabilizes the long term tax, legal, fiscal, regulatory and operating environment to support the development of the Oyu Tolgoi mining complex, which includes the Joint Venture Property. Entrée is not presently a party to the Investment Agreement.Entrée does not have any direct rights or benefits under the Investment Agreement, and Entrée’s interest in the Joint Venture Property is not subject to the Investment Agreement.In October 2011, Ivanhoe Mines, Rio Tinto and the Government of Mongolia released a joint statement reaffirming their continued support for the Investment Agreement and its implementation. Mineral Resource and Reserve Estimates In March 2012, Ivanhoe Mines released a technical report ("Ivanhoe TR12") that reports the results of OTLLC’s updated mine plan or Integrated Development and Operations Plan ("OTIDOP12").Ivanhoe TR12 updates the current path of development for the initial phases of the Oyu Tolgoi group of deposits (Southern Oyu Pits and Hugo North underground Lift 1, which includes a portion of the Hugo North Extension deposit). On March 30, 2012, the Company filed an updated technical report titled "Technical Report 2012 on the Lookout Hill Property" ("LHTR12"). LHTR12 is dated March 29, 2012 and was prepared under the management of AMC Consultants Pty Ltd ("AMC") in Adelaide, Australia. The following information is summarized, derived or extracted from LHTR12. For a complete description of the assumptions, qualifications and procedures associated with the information in LHTR12, reference should be made to the full text of LHTR12, which is available for reviewon SEDAR located at www.sedar.com or on www.entreegold.com. LHTR12 discusses the impact of the updated mine plan on the Joint Venture Property as well as future development options for the Entrée-OTLLC Joint Venture assets. 4 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) LHTR12 analyses a reserve case only.The underground mineral reserves for Lift 1 of the Hugo North deposit, including Lift 1 of the Entrée-OTLLC Joint Venture’s Hugo North Extension deposit, were updated in LHTR12.The probable reserve for Hugo North Extension – Lift 1 effective as of March 29, 2012 totals 27 million tonnes ("Mt") grading 1.91% copper and 0.74 grams per tonne ("g/t") gold. Table1.Entrée-OTLLC Joint Venture Mineral Reserve, 29 March 2012 Classification Ore (Mt) NSR ($/t) Cu (%) Au (g/t) Copper (Billion lb) Gold (Moz) Proven - Probable 27 Total Entrée-OTLLC Joint Venture 27 Notes: · Table shows only the part of the mineral reserve on the Entrée-OTLLC Joint Venture portion of the Shivee Tolgoi licence. · Metal prices used for calculating theHugo North underground net smelter returns ("NSR") are copper $1.80/lb, gold $750/oz, and silver $12.00/oz based on long term metal price forecasts at the beginning of the mineral reserve work.The analysis indicates that the mineral reserve is still valid at these metal prices. · The NSR has been calculated with assumptions for smelter refining and treatment charges, deductions and payment terms, concentrate transport, metallurgical recoveries and royalties. · For the underground block cave all material within the shell has been converted to mineral reserve; this includes low grade indicated material and inferred material assigned zero grade treated as dilution. · Only measured resources were used to report proven reserves and only indicated resources were used to report probable reserves. · The Entrée-OTLLC Joint Venture Property comprises the eastern portion of the Shivee Tolgoi licence and all of the Javhlant licence. Title to both licences is held by Entrée.The Joint Venture Property is managed by OTLLC.Entrée will receive 20% of cash flows after capital and operating costs for material originating below 560 metres, and 30% above this depth. · The base case financial analysis has been prepared using current long term metal price estimates of copper $2.85/lb, gold $1200/oz, and silver $16.60/oz.Metal prices are assumed to fall from current prices to the long term average over five years. · The mineral reserves are not additive to the mineral resources. Of significance to Entrée: · While the mineral reserve tonnage on the Joint Venture Property remained the same as previously reported by the Company in June 2010, the copper grade increased from 1.85% to 1.91% and the gold grade increased from 0.72 g/t to 0.74 g/t. · After factoring in projected increases to capital expenditures and operating costs, the net present value (at an 8% discount rate) of Entrée’s 20% interest of the Hugo North Extension – Lift 1 increased to $129 million from the $79 million reported by the Company in June 2010. · While projected capital expenditures for phase 1 of the Oyu Tolgoi mining complex increased significantly from those reported by Ivanhoe Mines in 2010, Entrée’s portion has only increased by approximately $2 million.This amount can be loaned to Entrée by OTLLC, at Entrée’s election. · NSR value of the Hugo North Extension – Lift 1 reserve increased to $79.40/tonne from the $55.57/tonne reported by the Company in June 2010.The NSR calculation reflects the net value per tonne received for the ore by the mine (after all treatment and transport costs and charges). · A significant portion of the mineralization on the Entrée-OTLLC joint venture property has not been included in the updated mining plan and remains in the mineral resource category, including Hugo North Extension – Lift 2 and the Heruga deposit. 5 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) OTIDOP12 uses the same mineral resource estimates previously reported in the Company’s June 2010 technical report.The following table summarizes the mineral resources for the Hugo North Extension deposit and the Heruga deposit as reproduced in LHTR12.The resource estimate for the Hugo North Extension deposit is effective as of February 20, 2007 and is based on drilling completed to November 1, 2006.The Heruga mineral resource estimate is effective as of March 30, 2010. Table 2.Entrée-OTLLC Joint Venture Mineral Resources (0.6% CuEq cut-off) Deposit Tonnage (Mt) Copper (%) Gold (g/t) CuEq (%) Contained Metal Copper (000 lb) Gold (oz) CuEq (000 lb) Hugo North Extension Deposit, 20 February 2007 Indicated Shivee Tolgoi (Hugo North Extension) 4 640 000 2 290 000 5 650 000 Inferred Shivee Tolgoi (Hugo North Extension) 2 420 000 950 000 2 840 000 Heruga Deposit, 30 March 2010 Inferred Javhlant (Heruga) 9 570 000 14 300 000 17 390 000 Notes: · Copper Equivalent ("CuEq") has been calculated using assumed metal prices of $1.35/lb for copper, $650/oz for gold, and $10.50 for molybdenum.The equivalence formula was calculated assuming that gold and molybdenum recovery was 91% and 72% of copper recovery respectively.CuEq was calculated using the formula: CuEq% Cu% + ((Au g/t*18.98)+(Mo g/t*.01586))/29.76. · Molybdenum content in Heruga deposit is 141 parts per million ("ppm") and is included in calculation of CuEq. · The contained copper, gold and molybdenum in the tables have not been adjusted for metallurgical recovery. · The 0.6% CuEq cut-off is highlighted as the base case resource for underground bulk mining. · Mineral resources that are not mineral reserves do not have demonstrated economic viability. · The Entrée-OTLLC Joint Venture Property comprises the eastern portion of the Shivee Tolgoi licence and all of the Javhlant licence. Title to both licences is held by Entrée.The Joint Venture Property is managed by OTLLC.Entrée will receive 20% of cash flows after capital and operating costs for material originating below 560 metres, and 30% above this depth. UNITED STATES – ANN MASON Entrée’s other principal asset is the Ann Mason Project in the Yerington District of Nevada. The Ann Mason Project is currently defined by the mineral rights to 1008 unpatented lode claims on public land administered by the Bureau of Land Management (“BLM”), and title to 3 patented lode claims.Entrée assembled this package of claims through a combination of staking and a series of transactions undertaken since August 2009, including the acquisition of PacMag Metals Limited ("PacMag").The Roulette and Blackjack properties have been folded into the Ann Mason Project, which now includes the Ann Mason copper-molybdenum porphyry deposit, the Blue Hill oxide target, and the Blackjack, Roulette and Minnesota targets.Unless otherwise described below, Entrée has a 100% interest in the claims comprising the Ann Mason Project. 6 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) On August 26, 2010, Entrée acquired 51% of Honey Badger Exploration Inc.’s ("Honey Badger") interest in 466 unpatented lode claims formerly known as the Blackjack property after incurring expenditures of $900,000 on the property, issuing 37,500 common shares and reimbursing Honey Badger for up to $206,250 of expenditures previously incurred on the property.On July 27, 2011, Entrée acquired Honey Badger’s remaining 49% interest in the Blackjack property, by issuing 550,000 common shares and paying $650,000 to Honey Badger.227 of the claims are subject to an underlying mining lease and option to purchase agreement with two individuals.The underlying agreement provides for an option to purchase the claims for $500,000, a 3% NSR royalty (which may be brought down to a 1% NSR royalty for $2 million) and annual advance minimum royalty payments of $27,500 which commenced in June 2011 and will continue until the commencement of sustained commercial production.The advance payments will be credited against future net smelter returns royalty payments. In September 2009, Entrée entered into an agreement with Bronco Creek Exploration Inc., a wholly-owned subsidiary of Eurasian Minerals Inc. (together, "Eurasian"), whereby Entrée may acquire an 80% interest in 214 unpatented lode claims formerly known as the Roulette property.In order to acquire its interest, Entrée must: (a) incur expenditures of $1,000,000, make cash payments of $140,000 and issue 85,000 common shares of the Company within three years; (b) make aggregate advance royalty payments totalling $375,000 between the fifth and tenth anniversaries of the agreement; and (c) deliver a bankable feasibility study before the tenth anniversary of the agreement.In accordance with the agreement, Entrée has completed required exploration expenditures of $600,000, issued 85,000 shares and made payments totalling $140,000. Entrée has an agreement to acquire a 100% interest in three of the unpatented lode claims, which is expected to complete on or before September 13, 2012. During the three months ended March 31, 2012, Entrée, through a combination of staking and purchase agreements, acquired or entered into agreements to acquire a total of 72 unpatented and patented lode claims within or contiguous to the boundaries of its Ann Mason Project pursuant to which Entrée paid $2,110,000 and issued 40,000 common shares valued at $52,293.In order to complete the acquisition of these additional claims, Entrée is required to pay an additional $1,500,000 by September 13, 2012. 7 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) The illustration below depicts the target locations and land status of the Ann Mason Project. The following information was taken from "Technical Report and Updated Mineral Resource Estimate, Ann Mason Project, Nevada, USA" with an effective date of March 26, 2012 ("AMTR12").This report was prepared by Scott Jackson, F.AusIMM, Robert Cinits, P.Geo, and Lyn Jones, P.Eng.Mr. Cinits is the Company’s Director, Technical Services.A copy of AMTR12 is filed on SEDAR at www.sedar.com.The following information is summarized, derived or extracted from AMTR12.Portions of the information are based on assumptions, qualifications and procedures, which are not fully described herein.Reference should be made to the full text of AMTR12. Mineral Resource Estimate The Ann Mason deposit is estimated to contain an indicated resource of 640 Mt averaging 0.41% CuEq (at a 0.3% copper cut-off) estimated to contain over 5.3 billion pounds of copper and 100 million pounds of molybdenum, and an inferred resource of 444 Mt averaging 0.38% CuEq (at a 0.3% copper cut-off) estimated to contain 3.54 billion pounds of copper and 40 million pounds of molybdenum. 8 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 (In United States dollars unless stated otherwise) The following table summarizes the mineral resource for the Ann Mason deposit as produced in AMTR12.The resource estimate for the Ann Mason deposit is effective as of March 26, 2012: Cut-off Cu (%) Indicated Resources Tonnes (million) Cu (%) Mo (%) lb Cu (billion) lb Mo (billion) CuEq* (%) 0.007 0.007 0.007 0.007 0.008 Cut-off Cu (%) Inferred Resources Tonnes (million) Cu (%) Mo (%) lb Cu (billion) lb Mo (billion) CuEq* (%) 1,131 0.004 780 0.004 444 0.004 215 0.004 82 0.005 *Copper equivalent is calculated using assumed metal prices of: copper $2.50/lb; and molybdenum $15.00/lb and assumed metallurgical recoveries relative to copper of: molybdenum 70%. SELECTED QUARTERLY FINANCIAL INFORMATION Three Months Ended March 31, Three Months Ended March 31, Three Months Ended March 31, Total Revenues $
